      Case 2:17-cv-00246-RWS Document 79-1 Filed 01/10/19 Page 1 of 22




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                       GAINESVILLE DIVISION



AMY DUNN, individually and as the
natural parent of DANIELLE
DEMONBREUN, JAMES DUNN, and
RONALD CURTIS PATTERSON,

                         Plaintiffs,        CIVIL ACTION
                                            2:17-CV-00246-RWS
      v.

COLUMBIA NATIONAL
INSURANCE COMPANY

                         Defendant.

DEFENDANT’S RESPONSE TO THE DUNN PLAINTIFFS’ STATEMENT
             OF UNDISPUTED MATERIAL FACTS

      Defendant Columbia National Insurance Company (“Columbia”) files its

Response the Dunn Plaintiffs’ Statement of Undisputed Facts (Dkt. 70-8) under

Local Rule 56.1:

      The Dunn Plaintiffs adopt and incorporate by reference Plaintiff Patterson’s

Statement of Undisputed Material Facts in Support of Mr. Patterson’s Motion for

Partial Summary Judgment (Doc 59-28) and his referenced exhibits A through Z

(Doc 59-2 through 59-27). In response, Columbia incorporates by reference its



                                        1
      Case 2:17-cv-00246-RWS Document 79-1 Filed 01/10/19 Page 2 of 22




response to that statement of material facts, including exhibits, and Columbia’s

statement of additional facts, including exhibits. (Dkt. 68-1 through 68-11).



      126. Columbia denied coverage to Patterson, alleging he “was not a

permissive driver” of Lawson’s vehicle. (Doc 59-16) Columbia’s denial letter

cited one of Lawson’s internal rules as Columbia’s only justification for its

conclusion.

      Company trucks will not be used for personal use at any time, unless
      approval has been granted by Lawson Air Conditioning & Plumbing
      management.      NOTE Non-employees of Air Conditioning &
      Plumbing are NOT covered by insurance coverage if driving OR
      riding in a company vehicle.

(Doc 1-6, ¶2 and Doc 60, 45:6-8)

RESPONSE:          Columbia objects to the characterization of this policy as an

“internal rule,” but does not dispute that this policy is found in Lawson’s

Employment Practices & Policy Manual, and does not dispute that the quoted

language—“not a permissive driver”—appears in the August 22, 2013 letter,

which is located at Docket 59-16.

      127. Columbia’s insurance policy does not distinguish between “personal

use” and “business use.” The policy does not require that a “covered auto” be used




                                         2
      Case 2:17-cv-00246-RWS Document 79-1 Filed 01/10/19 Page 3 of 22




in the course and scope of Lawson’s employment or exclude coverage for personal

use. (Doc 60, 149:10-23 and Exhibit AA, Fey Depo, 39:20-25)

RESPONSE:         Columbia disputes this statement for several reasons. First,

Columbia objects to the admissibility of the testimony of Mr. Fey, Patterson’s

expert witness, because “[t]he construction of a contract is a matter of law for

the Court, and expert legal opinion is not admissible under Fed. R. Evid. 702.”

Armstead v. Allstate Prop. & Cas. Ins. Co., 2016 WL 4123838, at *3 (N.D. Ga.

July 1, 2016); Jewelers Mut. Ins. Co. v. Mangalam, LLC, 2016 WL 589697, at

*1 (N.D. Ga. Feb. 11, 2016). Columbia also disputes the contention that the

Columbia policies do not distinguish between “personal use” and “business

use. The Columbia policies afford insured status to “[a]nyone else while using

with your permission a covered auto you own…” (Dkt. 24-4, pp. 47 and 75).

The policies define “your” to mean Lawson, the named insured. Id. at pp. 46

and 66.   Accordingly, whether someone is an insured under the policies

depends entirely on whether that person had Lawson’s permission to use a

covered auto—a fact that is not controlled by the insurance policies, but by

Lawson.




                                       3
      Case 2:17-cv-00246-RWS Document 79-1 Filed 01/10/19 Page 4 of 22




      128. Columbia charged Lawson a premium to cover employees, like

Patterson, driving the truck Lawson assigned to them 24 hours a day, seven days a

week. (Exhibit AA, Fey Depo, 38:24-39:16)

RESPONSE:         Columbia disputes this statement because the cited

testimony is inadmissible and does not support the statement. First, Mr. Fey

is Patterson’s expert witness, and his testimony on what the policy covers or

does not cover is inadmissible. Armstead, 2016 WL 4123838, at *3; Jewelers

Mut. Ins. Co., 2016 WL 589697, at *1. Second, Mr. Fey has no personal

knowledge of why Columbia charged Lawson premiums. Third, and finally,

the cited testimony never mentions premiums.

      129. Columbia had no knowledge of Lawson’s cited internal rule

concerning the use of Lawson’s vehicles when Columbia underwrote, issued, or

renewed Lawson’s insurance coverage. (Doc 59-5, RFA Nos. 20-23)

RESPONSE:         Columbia objects to the characterization of this policy as an

“internal rule,” but does not dispute that the policy prohibiting personal use

of company vehicles is located in Lawson’s Employment Practices & Policy

Manual. Columbia disputes this statement because the cited admissions do

not support it.   The admissions establish only that “before it issued the

Policies, the Columbia employees who worked on this claim were not aware of

                                       4
      Case 2:17-cv-00246-RWS Document 79-1 Filed 01/10/19 Page 5 of 22




the page from Lawson’s Employment Practices and Policy Manual attached

to these Requests for Admission as Exhibit A,” and “that before the Accident,

the Columbia employees who worked on this claim has not asked Lawson

about Lawson’s Employment Practices and Policy Manual attached to these

Requests for Admission as Exhibit A.”        Columbia also states that this

statement is not material because whether anyone at Columbia was aware of

Lawson’s Employment Practices and Policy Manual before the policy was

issued has no bearing on whether Patterson had permission to use the Lawson

vehicle on the night of the accident.

      130. Columbia was not aware of Lawson’s cited internal rule concerning

the use of Lawson’s vehicles until after the incident on June 7, 2013. (Doc 60,

55:16-19)

RESPONSE:         Columbia disputes this statement because the cited

testimony does not support it. Instead, the cited testimony establishes only

that John Barczykowski—as opposed to Columbia—was not aware of

Lawson’s prohibition of personal use of its vehicles.    Columbia also states

that this statement is not material because whether anyone at Columbia was

aware of Lawson’s Employment Practices and Policy Manual before the




                                        5
      Case 2:17-cv-00246-RWS Document 79-1 Filed 01/10/19 Page 6 of 22




policy was issued has no bearing on whether Patterson had permission to use

the Lawson vehicle on the night of the accident.

      131. Patterson did not steal Lawson’s truck or swipe its keys from Lawson.

Lawson fully expected its truck would be in Patterson’s possession on the day of

the accident. (Exhibit BB, Lawson Depo, 123:16 – 124:9)

RESPONSE:         Columbia does not dispute this fact for purposes of

summary judgment.

      132. Patterson had been driving the truck as his primary vehicle for

approximately one year. (Doc 64, 14:5 – 15:7)

RESPONSE:         Columbia does not dispute this fact for purposes of

summary judgment.

      133. Columbia has denied coverage to Patterson based on his alleged

violations of Lawson’s internal rules. Lawson did not enforce its internal rules.

(Doc 60, 45:18 – 46:18, Doc 59-3, ¶10 and Doc 65, 78:22 – 79:11)

RESPONSE:         Columbia objects to the characterization of this policy as an

“internal rule,” but does not dispute that the policy prohibiting personal use

of company vehicles is located in Lawson’s Employment Practices & Policy

Manual. Columbia also notes that although Columbia attempted to send two

letters to Patterson denying coverage for the accident, Patterson did not

                                       6
      Case 2:17-cv-00246-RWS Document 79-1 Filed 01/10/19 Page 7 of 22




receive either of them. (Dkt. 64, 46:6-13, 84:3-6; Dkt. 59-13, p.5, Sept. 13 note;

Dkt. 59-4, ¶ 8). Columbia disputes the statement that Lawson did not enforce

its prohibition on personal use of its vehicles without managerial approval;

Lawson regularly enforced this policy. (Dkt. 68-4, ¶¶ 3-6). Lawson did not

permit the use of marked company vehicles unless the employee first obtained

permission from Lawson management. Id.; Dkt. 68-3, 79:20-23.

      134. Lawson had a variety of internal rules for company owned vehicles:

B – Valid driver’s license, C – Reporting repairs, D – Accumulated trash, E –

Obey traffic laws, G – Lock vehicles. (Exhibit BB, Lawson Depo, 113:3 – 15)

RESPONSE:         Columbia objects to the characterization of these policies as

“internal rules” and disputes that the statement is supported by the cited

deposition testimony, which says nothing about “internal rules” and does not

describe any of these policies. Columbia does not dispute that these policies

are located in Lawson’s Employment Practices & Policy Manual.

      135. Columbia could have plainly stated its policy does not cover an

employee’s “personal use” of Lawson’s truck with an exclusion. (Exhibit AA, Fey

Depo, 39:15-16)

RESPONSE:         Columbia objects to the admissibility of the cited testimony

of Mr. Fey, Patterson’s expert witness, because “[t]he construction of a

                                        7
      Case 2:17-cv-00246-RWS Document 79-1 Filed 01/10/19 Page 8 of 22




contract is a matter of law for the Court, and expert legal opinion is not

admissible under Fed. R. Evid. 702.” Armstead v. Allstate Prop. & Cas. Ins.

Co., 2016 WL 4123838, at *3 (N.D. Ga. July 1, 2016); Jewelers Mut. Ins. Co. v.

Mangalam, LLC, 2016 WL 589697, at *1 (N.D. Ga. Feb. 11, 2016)

      136. Patterson had “permission” and was “authorized” to drive the truck

Lawson assigned to him, as well as other Lawson vehicles. (Exhibit BB, Lawson

Depo, 109:13-24)

RESPONSE:          Columbia does not dispute that Patterson had permission to

drive the truck assigned to him for business purposes, but he was prohibited

from driving the truck for personal use without managerial approval.

Lawson did not permit personal use of marked company vehicles unless the

employee first obtained permission from Lawson management. (Dkt. 59-10,

p. 5; Dkt. 68-4, ¶¶ 3-6; Dkt. 68-3, 79:20-23.).

      137. Patterson’s supervisor did not enforce Lawson’s internal rule H.

concerning personal use of Lawson’s trucks. (Doc 65, 78:22 – 79:11 and video

excerpt filed separately)

RESPONSE:          Columbia objects to the characterization of this policy as an

“internal rule,” but does not dispute that the policy prohibiting personal use

of company vehicles is located in Lawson’s Employment Practices & Policy

                                         8
      Case 2:17-cv-00246-RWS Document 79-1 Filed 01/10/19 Page 9 of 22




Manual. (Dkt. 59-10, p. 5). Columbia does not dispute that Mr. Poole testified

that Lawson did not enforce this prohibition, but disputes this contention, as

Lawson regularly enforced this policy and would reprimand any employee

who violated this policy. (Dkt. 68-3, 80:22 – 81:12; Dkt. 68-4, ¶¶ 3-6).

      138. Lawson employees would use the truck Lawson assigned to them for

personal errands to travel to Hall County Parks and Rec, Gainesville Parks and

Rec, or other local youth sport practices and ball games.          Lawson allowed

employees to use the truck assigned to them for these and similar personal errands

without having to ask Lawson management permission to do so. (Doc 59-3, ¶6

and Doc 65 43:3-18, 44:13-45:2)

RESPONSE:          Columbia disputes this statement.          Lawson enforced the

prohibition on personal use and would reprimand any employee who violated

this policy. (Dkt. 68-3, 80:22 – 81:12; Dkt. 68-4, ¶¶ 3-6).

      139. Lawson employees would use the truck Lawson assigned to them for

personal errands to travel to high school sporting events.         Lawson allowed

employees to use the truck assigned to them for these and similar personal errands

without having to ask Lawson management permission to do so. (Doc 59-3, ¶6

and Doc 65 45:8-21)




                                        9
     Case 2:17-cv-00246-RWS Document 79-1 Filed 01/10/19 Page 10 of 22




RESPONSE:          Columbia disputes this statement.          Lawson enforced the

prohibition on personal use and would reprimand any employee who violated

this policy. (Dkt. 68-3, 80:22 – 81:12; Dkt. 68-4, ¶¶ 3-6).

      140. Lawson employees would use the truck Lawson assigned to them for

personal errands to travel to church on Wednesday evenings after work, and on

Sundays. Lawson allowed employees to use the truck assigned to them for these

and similar personal errands without having to ask Lawson management

permission to do so. (Doc 59-3, ¶6 and Doc 65 45:22-46:18)

RESPONSE:          Columbia disputes this statement.          Lawson enforced the

prohibition on personal use and would reprimand any employee who violated

this policy. (Dkt. 68-3, 80:22 – 81:12; Dkt. 68-4, ¶¶ 3-6).

      141. Lawson employees would use the truck Lawson assigned to them for

personal errands to travel to the grocery store, convenience store, Walmart, Target,

or other similar department stores for personal matters.          Lawson allowed

employees to use the truck assigned to them for these and similar personal errands

without having to ask Lawson management permission to do so. (Doc 59-3, ¶6

and Doc 65 46:19-47:1)




                                        10
     Case 2:17-cv-00246-RWS Document 79-1 Filed 01/10/19 Page 11 of 22




RESPONSE:          Columbia disputes this statement.          Lawson enforced the

prohibition on personal use and would reprimand any employee who violated

this policy. (Dkt. 68-3, 80:22 – 81:12; Dkt. 68-4, ¶¶ 3-6).

      142. From November of 2009 through the time of this incident in June of

2013 there was no real change in Lawson’s internal rules, policies, or procedures

for company-owned vehicles. (Doc 65 16:17-17:3, 17:9-17:13)

RESPONSE:          Columbia disputes this statement because the cited

testimony does not support it. Mr. Poole testified only that he did not recall

any changes, not that there were no such changes.

      143. From November of 2009 through 2017 there was no real change in

how Lawson enforced its internal rules, policies, or procedures for company-

owned vehicles. (Doc 65 17:4-8, 19:19-20:1)

RESPONSE:          Columbia disputes this statement because the cited

testimony does not support it. Mr. Poole testified only that he did not recall

any change, not that there was no such change.

      144. Lawson’s owner acknowledged that Lawson applied its internal rules

on a “case by case basis.” (Exhibit BB, Lawson Depo 117:20 – 123:15)




                                        11
       Case 2:17-cv-00246-RWS Document 79-1 Filed 01/10/19 Page 12 of 22




RESPONSE:          Columbia disputes this statement because the cited

testimony does not support it. The testimony does not say that Policy H, the

prohibition on personal use of vehicles, was enforced on a case-by-case basis.

       145. Lawson’s internal rule H concerning personal use of Lawson’s trucks

was never enforced on Patterson or his co-workers. (Doc 59-3, ¶10; Doc 59-4,

¶¶3-4; Doc 59-8, ¶¶3-4; and Doc 59-9, ¶¶4, 5, 7 and 8)

RESPONSE:          Columbia disputes this statement.          Lawson enforced the

prohibition on personal use and would reprimand any employee who violated

this policy. (Dkt. 68-3, 80:22 – 81:12; Dkt. 68-4, ¶¶ 3-6).

       146. Lawson’s employees had Lawson’s “permission” to use the vehicle

Lawson assigned to them even if the employee used the truck for “personal use”.

Lawson further recognized that its employees did use Lawson trucks for personal

use:

       Q: All right. And I’m assuming, like the other policies, if someone fails to
       follow policy H, that they do not automatically lose their permission to use
       Lawson’s truck; is that fair?

       A: That’s fair. But as you see, you read on, it says disciplinary action
       will be taken against violators.

       Q: Okay. So if they violate provision H, they don’t automatically lose
       Lawson’s permission to use the truck, but they could be subject to Lawson’s
       disciplinary actions; is that correct?

       A: Right.
                                        12
     Case 2:17-cv-00246-RWS Document 79-1 Filed 01/10/19 Page 13 of 22




      Q: All right. And I’m assuming that -- that like the other policies, if that
      became a problem, then -- and Lawson became aware of it, then Lawson
      could revoke its permission to allow the employee to use the truck; is that
      correct?

      A: That is a disciplinary action at our disposal. Yes.

      Q: Okay. And is it fair to say that occasionally, that some of Lawson’s
      employees may use some of Lawson’s vehicles on -- for personal use, from
      time to time?

      A: It is against policy, but I would -- that could happen, yes.

      Q: Okay. And just because that happens doesn’t mean that Lawson
      automatically revokes its permission to the employee to use the vehicle; is
      that fair?

      A: That’s correct. (Exhibit BB, Lawson Depo 122:16 – 123:15)

RESPONSE:         Columbia disputes this statement.       Lawson enforced the

prohibition on personal use and would reprimand any employee who violated

this policy. (Dkt. 68-3, 80:22 – 81:12; Dkt. 68-4, ¶¶ 3-6). In addition, the cited

testimony does not say that any employees used their vehicle for personal use,

only that they theoretically “could.”

      147. If an employee fails to follow an internal rule concerning company

owned vehicles, the employee still has Lawson’s permission to use the truck. The

employee will not lose permission until somebody from Lawson informs the

employee Lawson’s permission is revoked. (See general discussion of each of

                                        13
     Case 2:17-cv-00246-RWS Document 79-1 Filed 01/10/19 Page 14 of 22




Lawson’s internal rules for company owned vehicles Exhibit BB, Lawson Depo

113:3-123:15)

RESPONSE:         Columbia objects to the characterization of this policy as an

“internal rule,” but does not dispute that the policy prohibiting personal use

of company vehicles is located in Lawson’s Employment Practices & Policy

Manual. (Dkt. 59-10, p. 5). Columbia does not dispute that Lawson does not

automatically revoke permission to drive a company vehicle if an employee

violates a company policy.

      148. Lawson did not revoke Patterson’s permission to use Lawson’s Truck

until almost two weeks after this incident occurred. One of Patterson’s supervisor

went to Patterson’s home and retrieved his keys and company-issued phone and

gas card. (Exhibit CC, Rich Depo 24:13 – 25:3 and Doc 59-2 42:8 – 43:4)

RESPONSE:         Columbia disputes this statement because the cited

testimony says nothing about revoking permission. Columbia does not dispute

that it was not able to retrieve the truck from Patterson for almost two weeks

after the accident, but that was because Patterson would not answer his phone

during that time frame. (Dkt. 70-4, 24:10 – 25:23). Lawson attempted to

contact Patterson repeatedly by phone and drove to his house on multiple




                                       14
      Case 2:17-cv-00246-RWS Document 79-1 Filed 01/10/19 Page 15 of 22




occasions but was not able to locate him for almost two weeks, so there was no

opportunity to obtain the truck from him. Id.

       149. Lawson’s internal rule H does not proscribe a lack of coverage for an

employee’s personal use of a company vehicle. (Exhibit BB, Lawson Depo 128:2-

11)

RESPONSE:          Columbia objects to the characterization of this policy as an

“internal rule,” but does not dispute that the policy prohibiting personal use

of company vehicles is located in Lawson’s Employment Practices & Policy

Manual. (Dkt. 59-10, p. 5). Columbia disputes this statement because the cited

testimony is not included in Exhibit BB. Columbia does not dispute that

policy H in Lawson’s Employment Practices & Policy Manual mentions

insurance coverage only with respect to non-employees of Lawson. (Dkt. 59-

10, p. 5).

       150. Columbia admits the “number one” reason Columbia continued to

defend without Patterson’s consent and without timely and properly reserving its

rights is that Columbia was trying to protect Columbia’s interests, not Patterson’s.

(Doc 61, 44:24-45:25, 149:3-10)

RESPONSE:          Columbia disputes this statement because the cited

testimony does not support it. Mr. Burroughs testified as an individual, not as

                                        15
      Case 2:17-cv-00246-RWS Document 79-1 Filed 01/10/19 Page 16 of 22




a representative of Columbia under Fed. R. Civ. P. 36, and there is no

testimony about “continu[ing] to defend without Patterson’s consent and

without timely and properly reserving its rights” as stated here. The question

asked of Mr. Burroughs was why did Columbia decide to defend Mr.

Patterson in February 2016, to which Mr. Burroughs responded as follows:

      We had settled the Lawson case -- when I say "we," I'm referring
      to Columbia, had settled the Lawson's case. The only pending case
      was the Patterson case, to the best of my recollection. And in
      retaining counsel for Patterson, we believe that we would have
      been able to keep down any damage award against Mr. Patterson
      for the injuries sustained to the Dunns. And in doing so, in
      keeping down the damages, it would probably decrease the
      likelihood that the attorneys for the Dunns would try to file suit
      against Columbia to try to collect on a small award, or a smaller
      award.

(Dkt. 61, 44:24 – 45:12).

      151. The trial court in the Underlying Lawsuit specifically asked Columbia

for its justification for the untimely reservation of rights and assignment of counsel

to Patterson. (Exhibit DD, Transcript 6/26/16, 32:6-15)

      THE COURT: What’s the justification for Columbia waiting two and a half
      years -- specifically more important to us seven days after mediation with
      the other person to afford Mr. Patterson counsel?
      Columbia’s eventual response:
      MR. WILLIAMS: … “I can’t tell you.”

RESPONSE:          Columbia objects to this statement as not material and

inadmissible under Fed. R. Evid. 401 because the trial court’s question of an
                                         16
     Case 2:17-cv-00246-RWS Document 79-1 Filed 01/10/19 Page 17 of 22




attorney for a non-party in the underlying case has no bearing on the claims

or defenses at issue in this case and is not relevant. Columbia also disputes

the statement because it is missing important language which makes it clear

that counsel could not explain that decision because he had not asked

Columbia about it and would only be speculating.              (Dkt. 70-5, 3:10-14).

Finally, Columbia disputes this statement because the cited language says

nothing about an “untimely reservation of rights,” nor does it say that

anything was “untimely.”

      152. In reviewing Gray Rust’s initial right to appear on behalf of Patterson,

the trial court expressed is frustration and disapproval of Columbia’s contradictory

positions. (Exhibit EE, order, p. 6) The trial court prophetically observed: …

Columbia National may, through its course of action and potentially untimely

reservation of rights, be estopped from asserting the defense of noncoverage or be

deemed to have waived its right to deny liability under the policy. …In sum, by

failing to follow the “proper and safe course of action,” Columbia National may

find itself in an unfavorable position in future litigation, but that would be a

determination for a different court.” (Exhibit EE, order, p. 6-7)

RESPONSE:          Columbia objects to this statement as not material and

inadmissible under Fed. R. Evid. 401 because the trial court’s observation in

                                         17
     Case 2:17-cv-00246-RWS Document 79-1 Filed 01/10/19 Page 18 of 22




the underlying case has no bearing on the Dunns’ only claim in this case,

which depends on whether Patterson had permission to dive he Lawson truck

on the night of the accident. The issues on which the trial court commented

were not before the court at that time. Columbia also objects to this statement

under Fed. R. Evid. 403 because its lack of probative value is substantially

outweighed by the danger of unfair prejudice. Columbia further disputes the

Dunn Plaintiffs’ characterization of the trial court’s order as “expressing

[ . . . ] frustration [or] disapproval of Columbia’s contradictory positions.”

The cited testimony says nothing about frustration or contradictory positions.

In addition, the court expressly acknowledged that it was not its role to make

any determinations about coverage or Columbia’s actions, deferring instead

to “a different court.”

      153. Even though Patterson rejected Columbia’s defense, Columbia

continued to defend Patterson for over a year. (Doc 59-5, RFA Nos. 79-87 and

Exhibit FF)

RESPONSE:          Columbia disputes this statement because it implies that

Patterson formerly rejected Columbia’s defense or otherwise communicated

with Columbia about his defense. Instead, it is undisputed that Patterson

never formerly rejected the offered defense or communicated in any way with

                                      18
      Case 2:17-cv-00246-RWS Document 79-1 Filed 01/10/19 Page 19 of 22




Columbia. (Dkt. 64, 78:15 – 79:13; 84:3-6; Dkt. 59-4, ¶ 8). Instead, he simply

refused to communicate with defense counsel after an initial call. (Dkt. 64,

81:4-15). The trial court in the underlying case had to hold a hearing to

determine if Patterson wanted defense counsel to represent him. (Dkt. 68-8).

      154. In this case, the Dunn Family has an unsatisfied judgment against a

Columbia insured that is far in excess of the available policy proceeds. (Doc 1-12)

RESPONSE:           Columbia does not dispute this statement.

      155. The primary policy limits are $1 million. (Doc 24-4, page 7 of 152)

The umbrella policy limits are $3 million. (Doc 24-4, page 63 of 152) Total

policy limits are $4 million.

RESPONSE:           Columbia does not dispute that the total limits of the

policies is facially $4,000,000, but Columbia notes that it paid $125,000 to

settle the claims against Lawson in the underlying action, so the total available

limits cannot exceed $3,875,000. Columbia also notes that there is no evidence

of whether this amount has been reduced by payment of claims other than the

settlement of the Lawson claims in the underlying case.

      156. Columbia paid $125,000 of those limits to settle the claims against

Lawson. (Doc 68-2, Par. 38)

RESPONSE:           Columbia does not dispute this statement.

                                        19
     Case 2:17-cv-00246-RWS Document 79-1 Filed 01/10/19 Page 20 of 22




      157. The primary policy provides coverage for “Supplementary Payments”

that include the following:

      We will pay for the “insured”: [¶] All interest on the full amount of any
      judgment that accrues after entry of the judgment in any “suit” against
      the “insured” we defend, but our duty to pay interest ends when we have
      paid, offered to pay or deposited in court that part of the judgment that is
      within our Limit of Insurance.

(Doc 24-4, page 48 of 152, §2.a(6) (emphasis added)) The umbrella policy has a

substantially similar provision. It provides coverage for “All interest on the full

amount of any judgment.” (Doc 24-4, page 73 of 152, §1.g)

RESPONSE:          Columbia does not dispute that the quoted language

appears in the policies, but notes that these quotes omit certain critical

language that is found in the policies.

      158. Post-judgment interest accrues at an annual rate of seven percent

(7%). (Compare, Doc 1, ¶66 with Doc 9, ¶66) The judgment was rendered on

June 8, 2017, in the amount of $11.5 million. (Doc 1-12) Thus, post-judgment

interest accrues annually at $805,000 or daily at approximately $2,205.47, rounded

down to the nearest cent.

RESPONSE:          Columbia does not dispute these figures, but disputes that

the Columbia Policies afford coverage for post-judgment interest.




                                          20
    Case 2:17-cv-00246-RWS Document 79-1 Filed 01/10/19 Page 21 of 22




     Respectfully submitted this 10th day of January, 2019.


                                    /s/ Stephen J. Rapp
                                    John C. Bonnie
                                    Georgia Bar No. 067540
                                    Stephen J. Rapp
                                    Georgia Bar No. 103806
                                    srapp@wwhgd.com
                                    Attorneys for Columbia National Insurance
                                    Company
WEINBERG, WHEELER, HUDGINS,
 GUNN & DIAL, LLC
3344 Peachtree Road, N.E.
Suite 2400
Atlanta, Georgia 30326
T: (404) 876-2700
F: (404) 875-9433




                                      21
      Case 2:17-cv-00246-RWS Document 79-1 Filed 01/10/19 Page 22 of 22




                           CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed the foregoing pleading

with the Clerk of Court using the CM/ECF system, which will automatically send

electronic mail notification of such filing to all attorneys of record

      This 10th day of January, 2019.

                                                 /s/ Stephen J. Rapp
                                                 Stephen J. Rapp
                                                 Georgia Bar No.: 103806




                                            22
